In a compulsory accounting proceeding, respondents filed objections to the account including one directed to a claim asserted by the executrix against the estate. This is an appeal by the executrix from an order granting respondents’ motion to vacate a demand filed by the executrix for a jury trial of the issues involved in that objection. Order affirmed, with $10 costs and disbursements, payable by the executrix personally. No opinion. Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.